UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7755


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRIAN DAVID HILL,

                     Defendant - Appellant.



                                       No. 20-6034


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRIAN DAVID HILL,

                     Defendant - Appellant.




Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:13-cr-00435-TDS-1, 1:17-
cv-01036-TDS-JLW)


Submitted: December 1, 2020                                 Decided: December 18, 2020
Before GREGORY, Chief Judge, and DIAZ and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian David Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brian David Hill seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely Hill’s 28 U.S.C.

§ 2255 motion. See Whiteside v. United States, 775 F.3d 180, 182-83 (4th Cir. 2014)

(en banc) (explaining that § 2255 motions are subject to one-year statute of limitations,

running from latest of four commencement dates enumerated in 28 U.S.C. § 2255(f)). The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B).       A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When,

as here, the district court denies relief on procedural grounds, the movant must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                  We have

independently reviewed the record and conclude that Hill has not made the requisite

showing.

       Hill also argues that the district court judge should have recused himself. We review

a judge’s recusal decision for abuse of discretion. United States v. Stone, 866 F.3d 219,

229 (4th Cir. 2017). Hill fails to establish that recusal was required. See Belue v. Leventhal,

640 F.3d 567, 572-74 (4th Cir. 2011) (discussing valid bases for bias or partiality motion);

United States v. Lentz, 524 F.3d 501, 530 (4th Cir. 2008) (“The presiding judge is not . . .

required to recuse himself simply because of unsupported, irrational or highly tenuous

speculation.” (internal quotation marks omitted)).

                                               3
      Accordingly, we deny a certificate of appealability and dismiss the consolidated

appeals. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          4